DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 9-11, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al, U.S. Patent Application Publication No. 2019/0086988 (hereinafter He) combined with Herranz et al, U.S. Patent Application Publication No. 2021/0174249 (hereinafter Herranz) in further view of Gong et al, U.S. Patent Application Publication No. 2017/0132511 (hereinafter Gong).
	Regarding claim 1, He discloses a method for controlling an electronic device apparatus, the method comprising:
	storing a plurality of artificial intelligence models (from Figure 5, see 570) in a first memory;
	based on receiving a control signal for loading a first artificial intelligence model among the plurality of stored artificial intelligence models into a second memory, identifying an available memory size of the second memory (from Figure 6, see 618); 
	based on a size of the first artificial intelligence model being larger than the available memory size of the second memory, obtaining a select artificial intelligence model based on the available memory size of the second memory, and loading the select artificial intelligence model into the second memory (from Figure 8, see 830). 

	Further regarding claim 1, He does not clearly teach identifying whether a performance of the first artificial intelligence model satisfies a predetermined condition; and based on the performance of the first artificial intelligence model satisfying the predetermined condition, performing the loading. All the same, Herranz discloses identifying whether a performance of the first artificial intelligence model satisfies a predetermined condition; and based on the performance of the first compression artificial intelligence model satisfying the predetermined condition, performing the loading (see paragraph 0091). Therefore, it would have been obvious to one of ordinary skill in the art to modify He with identifying whether a performance of the first artificial intelligence model satisfies a predetermined condition; and based on the performance of the first compression artificial intelligence model satisfying the predetermined condition, performing the loading as taught by Herranz. This modification would have improved the system’s reliability by reducing misclassifications as suggested by Herranz.

	Still on the issue of claim 1, the combination of He and Herranz does not explicitly teach that the obtained artificial intelligence model is compressed. All the same, Gong discloses that the obtained artificial intelligence model is compressed (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of He and Herranz wherein the obtained artificial intelligence model is compressed as taught by Gong. This modification would have improved the system’s efficiency by requiring less resources as suggested by Gong. 
	
Regarding claim 9, the combination of He and Herranz as modified by Gong discloses the claimed feature.

	Regarding claim 10, the combination of He and Herranz as modified by Gong discloses the claimed feature. 

	Regarding claim 11, He discloses an electronic apparatus, comprising:
	a first memory configured to store a plurality of artificial intelligence models (from Figure 5, see 570);
	a second memory (from Figure 2, see 230) configured to load at least one of the plurality of artificial intelligence models stored in the first memory; and
	a processor configured to:
	based on receiving a control signal for loading a first artificial intelligence model among the plurality of stored artificial intelligence models into the second memory, identify an available memory size of the second memory (from Figure 6, see 618);
	based on a size of the first artificial intelligence model being larger than the available memory size of the second memory, control to obtain a select artificial intelligence model based on the available memory size of the second memory, and load the select artificial intelligence model into the second memory (from Figure 8, see 830). 

	Further regarding claim 11, He does not clearly teach identifying whether a performance of the first artificial intelligence model satisfies a predetermined condition; and based on the performance of the first artificial intelligence model satisfying the predetermined condition, performing the loading. All the same, Herranz discloses identifying whether a performance of the first artificial intelligence model satisfies a predetermined condition; and based on the performance of the first compression artificial intelligence model satisfying the predetermined condition, performing the loading (see paragraph 0091). Therefore, it would have been obvious to one of ordinary skill in the art to modify He with identifying whether a performance of the first artificial intelligence model satisfies a predetermined condition; and based on the performance of the first compression artificial intelligence model satisfying the predetermined condition, performing the loading as taught by Herranz. This modification would have improved the system’s reliability by reducing misclassifications as suggested by Herranz.

	Still on the issue of claim 11, the combination of He and Herranz does not explicitly teach that the obtained artificial intelligence model is compressed. All the same, Gong discloses that the obtained artificial intelligence model is compressed (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of He and Herranz wherein the obtained artificial intelligence model is compressed as taught by Gong. This modification would have improved the system’s efficiency by requiring less resources as suggested by Gong. 

Regarding claim 19, the combination of He and Herranz as modified by Gong discloses the claimed feature.

Regarding claim 20, the combination of He and Herranz as modified by Gong discloses the claimed feature.
		
Allowable Subject Matter
3.	Claims 5-8 and 15-18 are allowed while claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
4.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.

Conclusion 
5.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 14, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652